Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 3, 2019. 

Amendments
           Applicant's amendments, filed July 3, 2019, is acknowledged. Applicant has amended Claims 3-14, 22, and 24-26. 
		Claims 1-29 are pending. 

Priority
This application is a 371 of PCT/US2017/040735 filed on July 5, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/511,629 filed on May 26, 2017 and 62/358,541 filed on July 5, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1. 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 19-29, drawn to a recombinant adeno-associated virus (rAAV) comprising an AAV capsid protein having a sequence as set forth in SEQ ID NO: 1, and
a nucleic acid engineered to express soluble Fas ligand (sFasL) or a fragment thereof.
Group II, claim(s) 1-16, and 18, drawn to a method of treating a Fas ligand-dependent inflammatory condition, the method comprising the step(s) of: 
administering to a subject in need thereof an effective amount of recombinant adeno-associated virus (rAAV), wherein the rAAV comprises (i) a capsid protein, and (ii) a nucleic acid engineered to express soluble Fas ligand or a fragment thereof.
III, claim(s) 17, drawn to a method of treating a Fas ligand-dependent inflammatory condition, the method comprising the step of detecting presence or absence of membrane-bound Fas ligand (mFasL) and/or soluble Fas ligand (sFasL) in a tissue of a subject.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an rAAV comprising a nucleotide sequence encoding soluble Fas ligand (sFasL), this technical feature is not a special technical feature as it does not make a contribution over the prior art. Kapturczak et al (Current Molecular Medicine 1: 245-258, 2001) is considered relevant prior art for having taught the use of rAAV to deliver therapeutic transgenes of interest (Title), wherein said therapeutic transgene includes soluble Fas ligand (sFasL) (Table 3). 
The special technical feature of Group I, not required by the other Groups, is the capsid amino acid sequence of SEQ ID NO:1, as encoded by SEQ ID NO:5.
The special technical feature of Group III, not required by the other Groups, is the step of detecting the presence or absence of membrane-bound Fas ligand (mFasL) and/or soluble Fas ligand (sFasL) in a tissue of a subject.

2. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i) alternative method step, as recited in Claims 3 and 9; 
ii) alternative administration route, as disclosed in specification (pg 25, lines 10-11) and as recited in Claims 7-8; and 
iii) alternative therapeutic result achieved, as recited in Claims 10-14. 
Applicant is required, in reply to this action, to elect a single species from each of (i), (ii), and (iii) above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 15-18. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633